DISMISSED and Opinion Filed February 13, 2020




                                             Court of Appeals
                                                               S     In The


                                      Fifth District of Texas at Dallas
                                                          No. 05-19-01414-CV

                                                 PAULA MCCOY, Appellant
                                                          V.
                                               FIESTA MART, L.L.C., Appellee

                                   On Appeal from the 14th Judicial District Court
                                               Dallas County, Texas
                                        Trial Court Cause No. DC-18-09073

                                            MEMORANDUM OPINION
                                   Before Justices Partida-Kipness, Nowell, and Evans
                                                Opinion by Justice Evans
           The clerk’s record in this case is past due. By letter dated December 30, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s

record.1 We directed appellant to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation appellant had been found entitled to proceed

without payment of costs within ten days. We cautioned appellant that failure to do so would

result in the dismissal of this appeal without further notice. To date, appellant has not provided

the required documentation, nor otherwise corresponded with the Court regarding the status of this

appeal.




     1
       Although appellant indicated on her docketing sheet that a statement of inability to afford payment of court costs pursuant to rule of appellate
procedure 20.1 was filed in this case, our records do not show appellant filed such a statement either in this Court or in the trial court.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /David Evans/
                                                DAVID EVANS
                                                JUSTICE

191414F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 PAULA MCCOY, Appellant                           On Appeal from the 14th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-01414-CV       V.                      Trial Court Cause No. DC-18-09073.
                                                  Opinion delivered by Justice Evans.
 FIESTA MART, L.L.C., Appellee                    Justices Partida-Kipness and Nowell
                                                  participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered February 13, 2020




                                            –3–